Citation Nr: 0525609	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  95-28 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1973 to April 
1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO), which, in part, 
denied service connection for a right elbow disability.  A 
December 1995 RO hearing was held, during which appellant 
withdrew certain other claims.  In December 2003, the Board 
remanded the case to the RO for additional evidentiary 
development. 

Although it appears that appellant or his representative has 
recently expressed an intention to request a separate 
evaluation for right upper extremity peripheral neuropathy as 
a complication of the service-connected diabetes mellitus, 
since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).  The Board construes the appeal as 
limited to the appellate issue delineated on the title page, 
and will proceed accordingly.  The case is now ready for the 
Board's appellate determination.


FINDINGS OF FACT

1.  During service, appellant sustained a superficial 
laceration of the right elbow that was acute and transitory 
and resolved therein without residual disability.  

2.  It has not been shown, by credible, competent evidence, 
that appellant presently has any residuals of an in-service 
right elbow laceration or other chronic right elbow 
disability related to service.


CONCLUSION OF LAW

Appellant does not have a chronic right elbow disability that 
was incurred in or aggravated by service, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the service connection appellate issue.  
Appellant's service medical records and post-service clinical 
records are associated with the claims folder.  See also an 
April 2004 negative written response received to the RO's 
request for certain additional post-service military 
treatment records.  Additionally, pursuant to a December 2003 
Board remand, a May 2005 VA examination was conducted with 
medical opinion rendered as to the etiology of any right 
elbow disability that may be manifested.  Said clinical 
records and examination report provide relevant symptoms and 
findings regarding whether any chronic right elbow disability 
is currently manifested.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  It does not appear that appellant has informed the 
VA of the existence of any additional, specific competent 
evidence that might prove to be material concerning said 
right elbow disability service connection issue.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Since the August 1994 adverse 
rating decision on the claim in question was rendered prior 
to the VCAA, a pre-adjudication VCAA notice could not have in 
fact been issued.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  Additionally, 
appellant had an opportunity to submit medical records and 
other documents and testify at an RO hearing.  Furthermore, 
he was provided a VCAA notice in April 2004 after the 
enactment of the VCAA on the service connection appellate 
issue in question, which specifically advised the appellant 
as to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellant 
and his representative have not subsequently stated that 
there is any material evidence not currently of record that 
should be obtained.  

In any event, the Board finds that, in the circumstances of 
this case, the directives and intent of the VCAA were 
essentially complied with regarding VA's duties to notify and 
assist the veteran; and any additional development or 
notification would serve no useful purpose, with respect to 
the service connection appellate issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 
C.F.R. § 20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield, 
supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the service connection disability issue in question.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service medical records reveal that in September 
1979, he received emergency room treatment for a right elbow 
laceration caused by the edge of a trash can.  Clinically, 
there was a 1/4-inch avulsion of the skin that did not 
penetrate to the deep structures.  The laceration was cleaned 
and closed with 5 sutures; and the sutures were to be removed 
in 10 days.  Significantly, the remainder of the service 
medical records, including a June 1993 service discharge 
examination report with attendant medical questionnaire, did 
not include any complaints, findings, or diagnoses pertaining 
to any residuals of an in-service right elbow laceration or 
other chronic right elbow disability.

Although in an initial August 1994 application for VA 
disability benefits, appellant alleged having incurred a 
"right elbow problem/DJD [degenerative joint disease]", no 
post-service treatment was specifically reported.

Post-service military treatment records reveal that in March 
1995, appellant complained of his diabetes and soreness in 
the elbows.  A right elbow disability was neither clinically 
reported nor diagnosed.  

On March 1996 VA orthopedic examination, appellant complained 
of a greater than 15-year history of pain in the elbows since 
a fall while aboard a ship.  Clinically, the elbows were 
unremarkable, including on x-ray.  The diagnosis was 
"[a]lleged pain in both elbows."

Post-service military treatment records reveal that in mid-
1996, appellant's complaints included long-standing bilateral 
elbow pain and numbness and recent bilateral shoulder pain.  
He reportedly had to quit his job as a cabinetmaker due to 
elbow pain non-responsive to Clinoril.  The assessment was 
limited to a shoulder disability and the examiner questioned 
whether appellant might have ulnar nerve entrapment at the 
elbow/forearm or questionable diabetic neuropathy.  A 
definite right elbow disability was neither clinically 
reported nor diagnosed, however.  

On May 2005 VA examination, the examiner stated that the 
claims file was reviewed and appellant's medical history and 
complaints were recorded.  Although right upper extremity 
neuropathy was clinically reported, a specific right elbow 
disability was neither clinically noted nor diagnosed and x-
rays of the right elbow were unremarkable.  A substantial 
negative piece of evidence is the fact that the examiner 
opined that the examination "shows no evidence of a right 
elbow condition or disability."  Additionally, the examiner 
stated that appellant's "claimed right elbow disability most 
likely represents a diabetic complication of peripheral 
neuropathy involving his right arm and not specifically his 
right elbow.  This peripheral neuropathy is not caused by or 
[is] a result of the right elbow laceration sustained during 
his military service."  This May 2005 VA medical opinion on 
this point in controversy appears well deliberated and 
sufficiently detailed and there is no explicit basis for 
rejecting its ultimate conclusion that appellant does not 
have any right elbow disability.  Furthermore, this medical 
opinion is not rebutted by any medical evidence or other 
competent evidence of record.  As the Court has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
It should also be pointed out that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  (It should also be 
pointed out that service connection has been granted for 
diabetes.  To the extent there is upper extremity impairment 
due to diabetes, it is considered for application in 
assigning that rating.)

In short, appellant has not presented any competent, credible 
evidence indicating that he presently has any residuals of an 
in-service right elbow laceration or other chronic right 
elbow disability related to service.  The Board has 
considered his contentions and testimony presented.  However, 
lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1991).  

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any residuals of 
an in-service right elbow laceration or other chronic right 
elbow disability, including arthritis, related to service.  
Thus, given the lack of competent clinical evidence showing 
any residuals of an in-service right elbow laceration or 
other chronic right elbow disability related to service, the 
claim for direct-incurrence service connection for a right 
elbow disability is denied.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.


ORDER

Service connection for a chronic right elbow disability is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


